B. F. SAFFOLD, J.
The appellee, as the administrator of M. Bi Lock, claimed of the appellant damages for the conversion of a sorrel mare named Dolly, and some corn, fodder, cotton, and cotton seed, which E. C. McCaskill had mortgaged to him, on the 17th of February, 1870, for advances to enable him to make a crop during that year. The issue was made on the plea of not guilty.
1. The mortgage given by McCaskill was intended to operate, both as a mortgage, and as a lien for advances to make a crop, under B. C. §§ 185.8, 1859, 1860. It recited that the mortgagor was to pay rent to the defendant, for the ninety acres of land on which he proposed to make his crop. The defendant proposed to prove that McCaskill came into the possession of the mare Dolly, under a contract with him, by which she was to remain his property until the fall of the same year, 1870, when, if paid for, she was to belong to McCaskill. The court refused to admit the evidence, unless notice to the *288plaintiff of the terms of the contract was also proved. This was error, because the defendant had the right to make such a contract, and the mare did not belong to McCaskill when he mortgaged it.
2. The defendant further offered to prove, that McCaskill was indebted to him for advances to make his crop, under their agreement of renting. The court refused to admit the evidence. This was error, because the plaintiff was apprised of a contract of renting between these parties by his mortgage, and he must be charged with notice of its terms.
He next offered to prove what contract he had made with McCaskill about the rent of land to him ; and, also, that McCaskill had turned his crop over to him, after the 8th of December, 1870, because he could not gather it. The court rejected the evidence. This was error, because it tended to show that he had not converted any property belonging to the plaintiff.
The judgment is reversed, and the cause remanded.